Opinion by
Beaver, J.,
That there was a written agreement, providing for the payment of the judgment sought to be revived upon a scire facias in this case, is not questioned. The parties agree-as to the fact and as to the price to be paid for the lumber to be delivered, in accordance with the written contract. According to the testimony of the use plaintiff, the quality of the lumber was fixed at No. 1 lumber, the kind or variety as pine lumber and the price as 812.00 per thousand delivered at the plaintiff’s yard at Jim-town.
In regard to the written agreement, the defendant testified: “So, they made an article, but I never see the article any more, but I mind these words that was said and which was to be put in the article; that he said ‘that I bought $800 worth of lumber from Mr. Cohlhepp and I paid it in advance,’ and then he says, Mr. Geary asked him, ‘How about the lumber, what kind of lumber, what lengths, and so on?’ ‘Well,’ he says, ‘we can make that very easy, I’ll take fair planing mill lumber.’ He says ‘I’ll take long and short,’ he says, ‘if it’s fair planing mill lumber.’ Q. Did he say anything about log run at that time? A. Well, of course, he said he would take it as the logs would make it. Q. As you cut them in the woods? A. Yes, sir. *245Q. What price was agreed on? A. $12.00 a thousand feet in his yard. Q. Where? A. Jimtown.”
It will be observed that the defendant testified as to what the use plaintiff said before the writing and not as to what was contained in the writing. The one point upon which the parties agree was that the price was fixed and stated at $12.00 per thousand. There is no allegation, and no testimony to show, that this price was ever changed by mutual agreement. The allegation of the defendant is that the use plaintiff refused to receive short lengths and insisted upon twelve and sixteen-foot boards to be delivered; that he, the defendant, complied with the plaintiff’s request, not upon any agreement, express or implied, to pay more, but, as he states it in his testimony, in answer to the question: “Then you didn’t deliver it to him log run? A. I delivered him the lumber that I had contracted for. I had to keep peace.” It is clear from the entire testimony that the defendant regarded the price as fixed, and so regarded it after the scire facias had issued. Having delivered a load of lumber after the service of the scire facias, it, according to the calculation, at $12.00 per thousand, completed the delivery of the amount provided for in the contract, as calculated by him.
In view of the agreement between the parties as to the price to be paid for the lumber and the fact that no other agreement was subsequently made as to price, we think the court was correct in charging that “ Under the pleadings in the case, the evidence offered in support thereof, and the answers to the points submitted by the respective parties, the dispute in the case has narrowed itself down to a difference between the parties in their respective measurements of the lumber and of the dates on which it should be credited.”
The first assignment of error misquotes the charge of the court, as above cited, in putting “of the size of which it should be cut” instead of “of the dates on which it should be credited.” For this reason this assignment of error should be disregarded, but we have quoted it as contained in the charge, in order to emphasize the difference between the charge and the assignment, as well as to call attention to our rule XV in regard to the assignment totidem verbis.
*246The points presented by the plaintiff, four in number, are based upon the right of the defendant in no event to have credit for more than $12.00 per thousand, which was the conceded contract price. These were all affirmed by the court below, and, in view of what has been said in regard to the testimony which fails to show any modification of the contract, we think they were properly affirmed. For the same reason, the defendant’s second and sixth points, in which the court was asked to say to the jury that a greater credit than $12.00 per thousand could be allowed under certain conditions, were properly refused.
The action here was a scire facias upon a bond which by its terms bore interest. The plaintiff was undoubtedly entitled to such interest until the dates of payment. The payments were made by delivery of lumber under the written contract and credits were to be allowed as of the several times of delivery respectively. We think, therefore, the court was correct in refusing the defendant’s third, fourth and fifth points, as assigned for error in the 8th, 9th and 10th assignments.
We think the case was fairly, and it was certainly most laboriously, tried, and finding no error in the charge of the court or the answers to the points of the plaintiff and defendant respectively, the assignments of error are all overruled.
Judgment affirmed.